Citation Nr: 1219571	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  03-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of injury to the right hand with fracture of the fifth metacarpal, to include a separate compensable rating for right wrist impairment, or to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied a compensable rating for residuals of a right fifth metacarpal fracture.  The Board remanded the case for additional development in September 2004.  In May 2006, while the case was in remand status, the Appeals Management Center (AMC) Resource Center in Huntington, West Virginia recharacterized the Veteran's disability as residuals of injury to the right hand with fracture of the fifth metacarpal and increased the rating therefor to 10 percent, effective from January 8, 2003; the date of receipt of his claim for increased rating.  In October 2006, the Board denied a schedular rating in excess of 10 percent.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision entered in March 2008, the Court vacated the Board's decision and remanded the matter for additional development and readjudication, to include consideration of an extraschedular evaluation.  Arguments by the Veteran to the effect that he was entitled to an effective date prior to January 8, 2003 for the 10 percent rating awarded in May 2006 were dismissed for lack of jurisdiction.

In January 2009, the Board remanded the case for additional development, to include consideration of an extraschedular evaluation.  In May 2010, the Board again denied a schedular rating in excess of 10 percent.

The Veteran appealed the Board's May 2010 decision to the Court.  By order dated November 2010, the Court granted the Appellee's Motion for Remand.

In April 2011, the Board remanded the case for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.
The Board has considered documentation included in the Virtual VA system in reaching the determinations below.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran has a service-connected disability of the right hand, currently characterized as residuals of injury to the right hand with fracture of the fifth metacarpal.

3.  The Veteran's disability is now shown to involve arthritis of the right wrist, defined as a major joint, as well as of the metacarpals, defined as a group of minor joints under the provisions of 38 C.F.R. § 4.45(f).

4.  The Veteran's degenerative arthritis of the right wrist is manifested by a limitation of motion to a noncompensable level. 

5.  The Veteran's degenerative arthritis of the hand and fingers is not manifested by ankylosis, or by a limitation of motion of the thumb with a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.
 
6.  The Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent, but no higher, for degenerative arthritis of the right wrist have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2011).
2.  The criteria for a disability rating in excess of 10 percent for residuals of injury to the right hand with fracture of the fifth metacarpal have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5227.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher evaluation for the residuals of the service-connected injury to his right hand.  He contends that his hand cramped up such that he can use a computer keyboard for only a few minutes.  He argues that he eventually retired as a result of health problems, including not being able to function with a computer keyboard.  He says that he continues to experience pain, cramping, and spasms in the hand that prevent him from doing certain things, including using a computer, and points out that he has been receiving Social Security disability since 2001.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).  Ordinarily, the notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of letters sent to the Veteran in January 2003, November 2004, October 2005, March 2006, and April 2009, the AOJ informed the Veteran that, in evaluating his disability, it would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  He was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the required notice was not supplied until after the Veteran's claim was initially adjudicated, the claim was subsequently readjudicated in September 2009 and March 2012 supplemental statements of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained, as have records of relevant post-service private and VA medical treatment and records from the Social Security Administration (SSA).  He has also been afforded four VA compensation examinations.  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disability.  No further development action is required.

II.  The Merits of the Veteran's Appeal

A.  Factual Background

Private medical records dated between January 1998 and October 2004 from West Virginia University Hospital's pain management clinic and the office of Dr. J.B. disclose that the Veteran often was seen for complaints of neck pain, but pain in the right hand is not noted.

January 2002 medical records from the VA Medical Center (VAMC) in Clarksburg, West Virginia reflect the Veteran's complaints of increasing right hand pain over the previous two years.  It was noted the Veteran's grip was worse and there was no acute swelling or inflammation.  Fingers were deviating outward.  The Veteran reported that he had a feeling his ring finger might get displaced or dislodged out of the joint and he had a pulling sensation in the distal palm on the palmar aspect of the metacarpophalangeal joint.  No history of gout or inflammatory arthritis was noted.  Morning stiffness lasted about an hour.  The Veteran felt better after taking two drugs.  X-rays of the right hand and wrist showed a mild degenerative change in the radiocarpal and distal radial/ulnar joints.  A minor osteophyte formation from the head of the second metacarpal shaft was noted.

The Veteran underwent a VA bones examination in February 2003.  According to the examination report, the Veteran is right hand dominant.  The Veteran told the examiner he fractured his hand in service when a sliding steel door slammed on it.  The hand was put in a cast, and over the years became more painful and disabled.  When he arose in the morning, the Veteran estimated his pain at 5/10.  He was on multiple pain medications for his history of ankylosing spondylosis.  The oxycodone and lodine were effective for his hand too and reduced pain there to 3/10.  This level of pain was described as annoying but not sharp pain.  Most painful was being awakened at night.  The Veteran described this pain as an 8 to 10/10 due to spasms of the muscle in his hand.  He had to massage this to relieve the pain and that took several minutes.  Multiple activities brought on this spasm.  He shifted standard gears in his 1969 pickup truck, and brushed his teeth, with his thumb and index finger.  He could work on a computer for only 15 minutes before a spasm began.  In part, that led the Veteran to quit his job in 2001.  The Veteran reported trouble opening doors, and said he could not hold hammers and grip wrenches.  He could not paint his house.  He also reported difficulty reaching behind him to clean after a bowel movement, and trouble sleeping as pain in the hand would wake him.  According to the examiner, the Veteran denied flare ups, such as the hand getting red, hot, or swollen.  It was never infected or the subject of surgery.

On examination, the skin color was normal and there was no erythema.  There was a bony prominence in gross alignment.  There was a slight elevation of the fifth right lateral metacarpal.  There was slight pain on deep palpation of the thenar.  There was an outward rotation of the last three fingers.  No pain was noted on palpation over the ulnar styloid nor swelling over the wrist joints.  The Veteran was able to approximate the thumb to all fingers, but unable to hold against resistance on the third, fourth, and fifth finger.  Grip strength was weak due to inability to pull in the last three fingers and apply pressure upon gripping.  When fingers were splayed, he was unable to hold against resistance.  Dorsiflexion was to 70 degrees, and plantar flexion was restricted to 50 degrees.  Ulnar deviation and radial deviation were within normal limits.  Grip strength was decreased to 3/5.  Also noted was slight pain on palpation between the fourth and fifth metacarpal joint.  X- rays showed an old healed fracture of the mid and proximal shaft of the fifth metacarpal, with minimal residual deformity.  There was no evidence of recent fracture or dislocation of the right hand.  No significant arthritic changes were noted on x-ray.  Diagnosis was status post fracture of the right hand at the fifth metacarpophalangeal joint and chip fracture of the thumb; mild degenerative changes in the radiocarpal and distal radioulnar joints; and a minor osteophyte formation from the head of the second metacarpal.

The Veteran testified at a RO hearing in July 2003 that his hand spasms occurred three nights a week on average and there was no set time when the hand did spasm.  He said problems associated with his right hand interfered with basically every problem in his life, and he rated it a 7 or 8 on a 0 to 10 scale of inconvenience.

A June 2004 VA outpatient medical record discloses the Veteran complained of a great deal of muscle spasm in the right hand.  It was noted he had an electromyogram (EMG) but was not told if anything significant was found other than sensory changes.  Decreased grip strength in apposition of the fifth digit to the first digit on the right as compared to the left was noted.

The Veteran testified at a Board hearing in April 2004 that he did not have a full grip with his right hand and had difficulty using a computer.  He also testified that VA doctors had failed to tell him that there was arthritis in his right hand.

A July 2004 VA outpatient medical record reflects the Veteran was seen in the neurology outpatient clinic for right wrist and hand pain.  The Veteran complained that pain in the hand had been getting worse day and night for the previous five years.  Pain was in the joints and not in the distribution of a nerve.

An August 2004 VA outpatient medical record reflects the Veteran began having right hand symptoms about 1994.  Pain was constant and troublesome at night, interfered with sleep.  Numbness came and went, which the Veteran described as the finger falling asleep.

A September 2004 VA occupational therapy consultation record states the Veteran complained of muscle spasms, dropping things, and a feeling of having a "charlie horse" sensation in his hand.  The Veteran was warned not to overuse his right hand as the symptoms he felt could be aggravated.  Grip of the right hand was 62 pounds and grip of the left hand was 100 pounds.  Pinch of the right hand was 19 pounds and pinch of the left hand was 16 pounds.  Strengthening exercises were contraindicated.  The Veteran rated his pain at 3/10 with pain pills.

As a result of the Board's remand, the Veteran underwent another VA examination in November 2004.  According to the examination report, about 15 years before the Veteran began to notice that his right hand became somewhat stiff with loss of motion.  The Veteran stated the hand became progressively worse ever since.  The Veteran complained that his right hand was losing grip.  He complained of pain on the ulnar side of the hand with weakness in grip with the middle, ring, and little fingers.  His thumb and index finger worked fine, but he complained of a lot of pain in the wrist area on the ulnar side and loss of grip in the right hand.  He said he dropped things.

On examination, a slight palpable deformity over the fifth metacarpal shaft was noted as was severe pain at the metacarpohamate joint at the base of the fifth metacarpal and also in the region of the metacarpal capitellum joint at the junction of the metacarpals in the wrist.  This area was very painful to palpation.  Stressing these joints was extremely painful.  Grip strength was only 22 kilos on the right hand and 44 kilos on the left hand.  Consistently for three or four times it was always approximately 20 kilos on the right hand and 40 to 44 kilos on the left hand.  It also was noted that the Veteran had pain in the previously-described area when he gripped the Jamar device.  X-rays showed a well- healed, well-aligned fifth metacarpal shaft fracture, but also degenerative arthritis in the joints between the hamate and the capitellum in metacarpals 5, 4, and 3 with irregularly and sclerosis of the joints.  None of the other wrist joints showed any pathology.

Diagnosis of the examiner was that the metacarpocarpal joints also were injured when the fifth metacarpal was fractured in service and that these joints had deteriorated over the years.  This accounted for the pain in that area on physical examination and the loss of grip strength.  This condition was not related to the Veteran's ankylosing spondylitis, and was a direct result of the hand injury sustained in service.  It was noted the Veteran had lost about half his grip strength in the right hand.  The injury to the fifth metacarpal had resulted in some pain in the joints and loss of grip strength, but had not really limited any motion in the hand or limited motion in any other joints.  The Veteran had full range of motion of all his fingers and wrist and the condition was manifested purely by pain and weakness in grip.  When the Veteran gripped with his right hand, the affected joints underwent an axial load which caused pain.  It was noted as a known fact that fifth metacarpal hammer joint trauma is manifested mostly by pain on gripping.

A December 2004 VA outpatient medical record states the Veteran had no complaints for peripheral joint pain, except for his right hand and wrist which had aggravated him for many years after a crush injury.  Joints were negative for any sinovitis.  He did have deformity at the right wrist.

A February 2005 VA outpatient medical record reflects the Veteran's examination.  It was noted minimal changes on wrist and finger x-rays were consistent with degenerative arthritis.  His right wrist and hand pain were assessed as mostly due to musculoskeletal causes.  In November 2005 information from SSA disclosed that the Veteran received disability for ankylosing spondylitis and other inflammatory spondylopathies beginning in September 2001.

On VA examination in April 2011, the Veteran reported daily pain in his wrist and hand with pretty much all activities of daily living.  He reported pain on any motion.  He did not wear any type of orthosis, and treated with Lodine on an as-needed basis.  He denied having flares, and reported no past surgeries.

On examination of the wrist, the Veteran displayed extension to 60 degrees, flexion to 45 degrees, radial deviation to 35 degrees, and ulnar deviation to 30 degrees.  He displayed 90 degrees of flexion of the metacarpophalangeal joint, 100 degrees of flexion of the proximal inerphalangeal joint, and 80 degrees of flexion of the distal interphalangeal joint.  He displayed a full range of motion of his thumb.  He had pain in the wrist and hand with initial range of motion.  He had increased pain in the wrist and hand on repetitive use, but no weakness, fatigue, incoordination, or lack of endurance.  The examiner diagnosed pancarpal arthritis, carpal metacarpal joint arthritis, and arthritis of the metacarpophalangeal joint of the index and long finger.  The examiner opined that the Veteran's diminished grip strength is a direct result of his wrist arthritis, and that all of the symptoms of his right wrist and hand are attributable to his service-connected injury.  

On VA examination of the hand and fingers in October 2011, the Veteran displayed no gap between the thumb pad and fingers in his ability to oppose the thumb.  The Veteran could perform repetitive-use testing and there was no additional limitation of motion for any fingers post-test.  The examiner found there was no functional loss or functional impairment of any of the fingers or thumb.  Pain on movement of all fingers was found.  There was no ankylosis of the thumb or fingers.  There was no functional impairment of an extremity such that no effective function remained wither than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's hand, fingers, and thumb disability does not impact his ability to work.  In so finding, the examiner recognized the pain caused by using computers, but noted the Veteran could nonetheless do the job.

On VA examination of the wrist in October 2011, the Veteran displayed 45 degrees of palmar flexion with pain at 45 degrees, and 60 degrees of dorsiflexion with pain at 60 degrees.  The Veteran displayed normal strength in wrist flexion and wrist extension.  There was no ankylosis of the wrist.  The Veteran could perform repetitive-use testing with three repetitions, and his range of motion was unchanged on such testing.  The examiner found there was pain on movement of the wrist. There was no functional impairment of an extremity such that no effective function remained wither than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the degenerative changes in the wrist are at least as likely as not traumatic in nature, and secondary to the Veteran's service-connected right hand fracture.  The examiner opined that the Veteran's wrist disability does not impact his ability to work.

B.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the Veteran's service treatment records and all other evidence of record pertaining to the history of his service-connected disability, and has found nothing in the historical record that would lead to a conclusion that the current evidence is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities, and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Where entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There may be various ratings assigned for various parts of an appeal period where there is a change in disability during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry also must be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
The Board recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing also are related considerations.  Id. Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Court has held that § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As noted, in November 2010 the Court vacated the Board's last decision of May 2010.  In so doing, three deficiencies were outlined by the Court.  First, the Court noted that the Board should resolve whether or not limitation of motion has been demonstrated.  In its May 2010 decision, the Board found that despite February 2003 VA examination findings of limitation of motion, such was not adequately demonstrated in this case because of subsequent medical evidence to the contrary and the fact that the February 2003 examiner had not reviewed the claims file.  The Court pointed out that a review of the claims file did not necessarily reduce the probative value of the medical opinion (citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court, citing Diagnostic Code (DC) 5003, emphasized that "limitation of motion may be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  See Appellee's Motion for Remand, p. 3 (emphasis in original).

Second, again citing DC 5003, the Court noted that in this case, x-rays confirm arthritis of the Veteran's right wrist and fingers, which would constitute a major joint (wrist), and a group of minor joints (metacarpals) under 38 C.F.R. § 4.45(f).  As such, the Court found that the Board's failure to discuss whether the Veteran's reported episodes of muscle spasms and pain would constitute occasional incapacitating episodes, the criteria for a 20 percent rating under DC 5003.

Third, the Court found that the Board's DeLuca analysis was conclusory.  While the Board addressed painful motion, the Court found that its failure to discuss right hand weakness, manifested by a loss of one-half of the grip strength in his right hand, rendered the discussion inadequate.

In light of the points raised by the Court in November 2010, the VA examination results obtained since that time, and resolving all reasonable doubt in favor of the Veteran, the Board finds that pursuant to DC 5003, a separate, 10 percent evaluation is warranted for the Veteran's right wrist.

The Veteran's disability is evaluated at 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, DC 5010.  Pursuant to that DC, when substantiated by x-rays traumatic arthritis is rated as degenerative arthritis.  Degenerative arthritis (DC 5003), in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   In the absence of limitation of motion, a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Here, as described above, x-rays taken as far back as 2002 establish degenerative changes of the wrist.  In addition, as emphasized by the Court, limitation of motion may be established by evidence of painful motion.  In this case, pain on motion is documented throughout the appeal.  Further, actual limited motion is documented on VA examinations of April 2011 and October 2011.  The Veteran's limitation of motion of the wrist, however, is of a noncompensable level under the two diagnostic codes pertaining to the wrist.  DC 5214 requires evidence of ankylosis, and DC 5215 requires evidence of palmar flexion in line with the forearm (meaning palmar flexion to 0 degrees), or dorsiflexion (extension) to less than 15 degrees.  This is not established by the evidence above.  

The VA examiners in April 2011 and October 2011 established that the Veteran's right wrist disability is part and parcel of his service-connected disability of the right hand.  Moreover, as pointed out by the Court in November 2010, in this case, the wrist constitutes a major joint, and the fingers constitute a group of minor joints pursuant to 38 C.F.R. § 4.45(f).  Accordingly, each of these is potentially entitled to a 10 percent evaluation under the provisions of DC 5003.  

In sum, given the x-ray evidence of degenerative arthritis of the wrist, the noncompensable limitation of motion, and the facts that the wrist disability is clearly part of the service-connected right hand disability and also qualifies as a major joint in combination with the fingers as a group of minor joints, the Board finds that a separate 10 percent evaluation is warranted for the Veteran's right wrist under the provisions of DC 5003.

As a limitation of motion of the wrist has been established, the provisions of DC 5003 relating to occasional incapacitating exacerbations do not apply in this case.  These provisions are applicable only in the absence of limitation of motion.  As such, a 20 percent rating cannot be assigned under DC 5003.

A rating in excess of 10 percent for the Veteran's right wrist is also not warranted under any other diagnostic code.  The normal range of motion of the wrist is 70 degrees of dorsiflexion; 80 degrees of palmar flexion; 45 degrees of ulnar deviation and 20 degrees of radial deviation. 38 C.F.R. § 4.71a, Plate I.  As noted, there are two diagnostic codes pertaining to the wrist.  DC 5214 does not allow ratings in excess of 10 percent.  DC 5215 allows ratings up to 50 percent, but its application requires evidence of ankylosis, which is not demonstrated here.  

A rating in excess of 10 percent for the Veteran's right hand disability is similarly not warranted under any other diagnostic code.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 1.  Ratings applicable to the fingers and thumb are found in diagnostic codes 5216 through 5230.  Codes 5216 through 5224 pertain to the fingers, and all require some form of ankylosis, either favorable or unfavorable.  This is not shown by the medical evidence.  Diagnostic Codes 5228 through 5230 pertain to the thumb, but only DC 5228 allows a rating in excess of 10 percent.  Under this code, a 20 percent evaluation is warranted with evidence of a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  This is also not shown by the evidence.

Other diagnostic codes contain notes that require consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  In this case, there is no evidence that the Veteran's right hand or wrist is so painful or non-functional that it should be equated to amputation. 

Ratings in excess of 10 percent for the Veteran's right wrist and right hand disabilities are not warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown.   The Board has considered the Veteran's functional loss based on painful motion, weakness, and reduced grip strength.  While the Veteran clearly suffers from functional impairment in this regard, the Board simply cannot find that this approximates the level of severity contemplated for higher rating under the applicable diagnostic codes.  As noted, higher ratings for the wrist and fingers require evidence of ankylosis, which has been defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  While the Veteran clearly suffers from severe pain and weakness that impairs his ability to perform activities of daily living, he is not unable to perform these activities, as he would be with total immobility of the wrist or hand.  Moreover, the November 2004 examiner found that despite the pain and the loss of grip strength, the Veteran's range of motion of the hand and wrist was unaffected.  The April 2011 examiner noted  increased pain in the hand and wrist on repetitive use, but found no weakness, fatigue, incoordination, or lack of endurance.  The October 2011 examiner found the Veteran could perform repetitive-use testing with three repetitions, and that his range of motion was unchanged on such testing.  For all of these reasons, the Board finds that the preponderance of the evidence is against increased evaluations for the Veteran's right wrist and hand disabilities on the basis of functional loss due to pain or weakness.

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the AOJ or Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  The Court cited to a VA General Counsel Precedent Opinion, stating that "when service- connected disability affects employment in ways not contemplated by the rating schedule § 3.321(b)(1) is applicable."  Id. (quoting VAOGCPREC 6-96).

If the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology, the second step of the analysis must be undertaken.  That step, initially taken by the RO, is to determine whether the claimant's exceptional disability picture includes factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If that question is answered in the affirmative, then the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to undertake the third and final step; to determine whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints pertaining to his right hand and wrist, including pain and weakness, are fully contemplated by the relevant diagnostic criteria, to include by incorporation the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Probative evidence from SSA and the Veteran himself (including in a statement dated in January 2003) shows that his inability to work is the result of several factors, including non-service-connected ankylosing spondylosis, and cannot be attributed solely to his service-connected disability.  He has reported some employment interference due to the right fifth finger injury.  This is contemplated by the regular schedular provisions.  Moreover, there appears to be non-service connected pathology that is part of the reason for employment difficulties.  Also, the April 2011 and October 2011 VA examiners determined that the Veteran's disabilities of the hand and wrist do not impact his ability to work.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board acknowledges the Veteran's representative's recent arguments of May 2012 that the Veteran should be awarded separate ratings for each individual joint of the hand affected by arthritis.  As noted, DC 5003 contemplates separate ratings for groups of minor joints, not for each individual joint alone.  Pursuant to 38 C.F.R. §4.45(f), the joints applicable here are the wrist (major joint) and the metacarpals (group of minor joints).  For these reasons, further separate ratings are not warranted. 




	(CONTINUED ON NEXT PAGE)



ORDER

A separate 10 percent rating, but no more, for degenerative arthritis of the right wrist is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 10 percent for residuals of an injury to the right hand with fracture of the fifth metacarpal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


